Van Wyck, Ch. J.
This cause was first tried in June, 1887, and -a verdict returned for plaintiff, which, however, was set aside by -the trial judge, after investigation, in a well-considered opinion, concluding with the statement that there was no evidence-whereon the jury could'base a verdict for plaintiff, and an'appeal was taken by plaintiff from the order setting aside the verdict, but. the same was affirmed in November, 1887. The second trial of this cause was held in January, 1896, and resulted in the judgment of a nonsuit from which this appeal is taken, and upon this second trial the plaintiff did not make out a stronger casé than he did on the first trial,- which the trial judge held did not entitle him to go to the jury, and this was sustained by our General Term of November, 1887. The judgment of nonsuit is affirmed, with costs.
Fitzsimons and McCarthy, JJ., concur.
Judgment affirmed, with costs.